DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election of Group I (Invention I, claims 1-9) in the reply filed on 07/29/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-9 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of systems for 1-butanol production comprising any electrochemical bioreactor module for providing reducing equivalents;  a genus of 

According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

	The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or 
	The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification does not show any actual transformation of any bacterial or fungal cells with nucleic acids encoding the enzymes and/or proteins from the recited pathways.  The specification does not provide any data or evidence showing enhanced production of reducing equivalents and the production of 1-butanal using the claimed system.  
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of systems for 1-butanol production comprising any electrochemical bioreactor module for providing reducing equivalents;  a genus of engineered cells for receiving and using the reducing equivalents to produce 1-butanol, wherein the engineered cell comprises exogenously introduced enzymes selected from pyruvate:formate lyase (Pfl, EC 2.3.1.54), formaldehyde dehydrogenase (Fld, EC 1.2.1.46), hexulose-6-phosphate synthase (HPS, EC 4.1.2.43), and 6-phospho-3-hexuloisomerase (HPI, EC 5.3.1.27), and wherein in the engineered cell the endogenous pyruvate dehydrogenase (Pdh, EC 1.2.4.1) has been disabled, deleted or otherwise rendered non-functional.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi et al. (Metabolic Engineering, Academic Press, US, Vol. 10, No. 6, 1 November 2008, pages 305-311; IDS filed on 06/25/2020) in view of Li et al. (SCIENCE, vol. 335, no. 6076, 30 March 2012, pages 1596-1596; IDS filed on 06/25/2020), WO2014152434 (09/25/2014; IDS filed on 06/25/2020), US20120322078 (12/20/2012; PTO 892), WO2012099934 (07/26/2012; IDS filed on 06/25/2020), Si et al. (Metab Eng. 2014 Mar;22:60-8. Epub 2014 Jan 9; IDS filed on 06/25/2020).

	Atsumi et al. teach the metabolic engineering of Escherichia coli for 1-butanol production where the engineered E. coli comprise an engineered 1-butanol production pathway having six enzymatic steps from acetyl-CoA including AtoB, acetyl-CoA acetyltransferase; Thl, acetoacetyl-CoA thiolase; Hbd, 3-hydroxybutyryl-CoA dehydrogenase; Crt, crotonase; Bcd, butyryl-CoA dehydrogenase; Etf, electron transfer flavoprotein; AdhE2, aldehyde/alcohol dehydrogenase; and comprise deletion of pathways that compete with the 1-butanol pathway for acetyl-CoA and NADH including deletion of the genes encoding ldhA, adhE, and frdBC.  

	Li et al. teach the introduction of the set of genes previously reported by Atsumi et al. as stated above for isobutanol and 3MB production into R. eutropha H16; disruption of polyhydroxybutyrate synthesis and the use the heterologous isobutanol and 3MB production pathway as the new metabolic sink for carbon and reducing equivalents ; and in a pH-coupled formic acid (formate) feeding fermentor, the engineered strain LH74D produced fuels with the final titer of over 1.4 g/1 (-846 mg/I isobutanol and -570 mg/I 3MB).  See entire publication and Figure 1. 

	WO2014152434 teaches an engineered pathway for recovering carbon as
formate from pyruvate, and converting the recovered formate to fructose-6-phosphate shown in Figure 1 as PYR--Q--> Formate --E--> Fald--B--> H6P --C--> F6P, where Q is pyruvate formate lyase, E is formate reductase, B is 3-hexulose-6-phosphate synthase, and C is 6-phospho-3-hexuloisomerase.  WO2014152434 teaches that the pyruvate dehydrogenase (PDH) complex catalyzes the conversion of pyruvate to acetyl-CoA as shown in Figure 1 as PYR—R[Wingdings font/0xE0]ACCOA where R is pyruvate dehydrogenase.  See entire publication and claims especially page 8, lines 22-26, page 116, line 34, page 128, lines 8-10, page 129, line 3.

	US20120322078 teaches metabolic pathways leading to propanol, alcohol or polyol formation in a consolidated bioprocessing system (CBP) where lignocellulosic biomass is efficiently converted to such products; and recombinant microorganism which expresses one or more native and/or heterologous enzymes where the one or more enzymes function in one or more engineered metabolic pathways to achieve: (1) conversion of a carbohydrate source to 1,2-propanediol, isopropropanol, ethanol and/or glycerol; (2) conversion of a carbohydrate source to n-propanol and isopropanol; (3) conversion of a carbohydrate source to isopropanol and methanol; or (4) conversion of a carbohydrate source to propanediol and acetone, wherein the 

	WO2012099934 teaches redox enzymes selected from formaldehyde dehydrogenase (Fld, EC 1.2.1.46), 3-hydroxybutyryl-CoA dehydrogenase (Hbd, EC 1.1.1.157), trans-enoyl-CoA reductase (Ter, EC 1.3.1.38) and aldehyde/alcohol dehydrogenase (AdhE2, EC 1.2.157 I EC 1.1.1.1.  See Fig. 1A; paragraph  [0091], and pages 24-25 showing Hbd, Ter, and AdhE2 enzyme abbreviations.

	Si et al. teach that microbial production of higher alcohols from renewable feedstock has attracted intensive attention thanks to its potential as a source for next-generation gasoline substitutes; the discovery, characterization and engineering of an endogenous 1-butanol pathway in Saccharomyces cerevisiae where upon introduction of a single gene deletion adh1Δ; and method for producing 1-butanol comprising culturing the said S. cerevisiae in culture medium where said S. cerevisiae was able to accumulate more than 120 mg/L 1-butanol from glucose in rich medium (see entire publication especially pages 61-7 and Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the system for 1-butanol production comprising the claimed electrochemical bioreactor module by transforming the 1-butanol producing E.coli cell having the first engineered pathway and deletion of the ldhA, adhE, and frdBC genes taught by Atsumi et al. to express the second engineered pathway comprising pyruvate:formate lyase, hexulose-6-phosphate synthase, and 6-phospho-3-hexuloisomerase taught by WO2014152434 and the formaldehyde dehydrogenase of US20120322078; deleting the gene encoding  pyruvate dehydrogenase; transforming with one or more genes encoding the redox enzymes taught by WO2012099934, wherein the reducing equivalents are transported by any of the well-known electron transfer mediator (ETM) recited in claims 5 and 6 including Neutral Red, Methylene Blue, Methyl Viologen, quinone, NAD+ and NADP+; and using the engineered E.coli in the method taught by Si et al. to produce 1-butanol.  One of ordinary skill in the art at the time the .



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


The claims and/or specification of the patent teach a system for electrochemically generating NAD(P)H2 reducing equivalents comprising electrochemical bioreactor module (EBM) for the reduction of the oxidized state of phosphorylated or non-phosphorylated nicotinamide adenine dinucleotide to the reduced state in which unwanted products of the electrochemical reduction are recovered as the oxidized state of the phosphorylated or non-phosphorylated nicotinamide adenine dinucleotide and returned to the electrochemical device for reduction

The teachings of all of the references have been stated above.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed electrochemical bioreactor module by transforming the 1-butanol producing E.coli cell having the first engineered pathway and deletion of the ldhA, adhE, and frdBC genes taught by Atsumi et al. to express the second engineered pathway comprising pyruvate:formate lyase, hexulose-6-phosphate synthase, and 6-phospho-3-hexuloisomerase taught by WO2014152434 and the formaldehyde dehydrogenase of US20120322078; deleting the gene encoding  pyruvate dehydrogenase; transforming with one or more genes encoding the redox enzymes taught by WO2012099934, wherein the reducing equivalents are transported by any of the well-known electron transfer mediator (ETM) recited in claims 7 and 8 including Neutral Red, Methylene Blue, Methyl Viologen, quinone, NAD+ and NADP+; and using the engineered E.coli in the electrochemical bioreactor module of the copending application to produce 1-butanol following the method taught by Si et al


9.	Claims 1-9  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 14426828 in view of Atsumi et al. (Metabolic Engineering, Academic Press, US, Vol. 10, No. 6, 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and the specification of the copending application teach an electrochemical bioreactor module for the production of commodity chemicals by biological methods which require the addition of reducing equivalents and allows operating conditions to be conveniently altered to achieve maximal electrochemical efficiencies for a given biologically mediated redox reaction, series of reactions, or fermentation process; and method for the production of commodity chemicals comprising using the said electrochemical bioreactor module for providing reducing equivalents to a fermentation process by: a. flowing a fermentation broth through the cathode chamber; b. applying voltage from the external power source between the anode and the cathode; and c. optionally utilizing an electron transport mediator by: i. adding the mediator directly to the fermentation broth; or ii. providing the mediator on the separation membrane, wherein the fermentation broth comprises a fermentation product for the production of ethanol, n-butanol, or iso-butanol.

The teachings of all of the references have been stated above.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the system for 1-butanol production comprising the claimed electrochemical bioreactor module by transforming the 1-butanol producing E.coli cell having the first engineered pathway and deletion of the ldhA, adhE, and frdBC genes taught by Atsumi et al. to express the second engineered pathway comprising pyruvate:formate lyase, hexulose-6-phosphate synthase, and 6-phospho-3-hexuloisomerase taught by WO2014152434 and the formaldehyde dehydrogenase of US20120322078; deleting the gene encoding  pyruvate dehydrogenase; transforming with one or more genes encoding the redox enzymes taught by WO2012099934, wherein the reducing equivalents are transported by any of the well-known electron transfer mediator (ETM) recited in claims 5 and 6 including Neutral Red, Methylene 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


10.	Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of copending Application No. 15523841 in view of Atsumi et al. (Metabolic Engineering, Academic Press, US, Vol. 10, No. 6, 1 November 2008, pages 305-311; IDS filed on 06/25/2020), Li et al. (SCIENCE, vol. 335, no. 6076, 30 March 2012, pages 1596-1596; IDS filed on 06/25/2020), WO2014152434 (09/25/2014; IDS filed on 06/25/2020), US20120322078 (12/20/2012; PTO 892), WO2012099934 (07/26/2012; IDS filed on 06/25/2020), Si et al. (Metab Eng. 2014 Mar;22:60-8. Epub 2014 Jan 9; IDS filed on 06/25/2020).  

Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and the specification of the copending application teach an electrochemical bioreactor module for the production of commodity, specialty, performance or fine chemicals by redox enzyme systems which require the addition of reducing equivalents, where the electrochemical bioreactor module allows operating conditions to be conveniently altered to achieve maximal electrochemical efficiencies for a given enzymatically mediated redox reaction or series of reactions; and said electrochemical bioreactor module comprising: a. an anode contained in an anode chamber and a cathode contained in a cathode chamber; b. deionized water in the anode chamber in contact with the anode; c. a proton permeable membrane that separates the anode and cathode chambers; d. a liquid phase in the cathode chamber continuously in contact with the cathode, said liquid phase optionally comprising an electron transfer mediator (ETM) capable of transferring reducing equivalents to a redox enzyme system, said redox enzyme system comprising a redox enzyme and a cofactor; e. a process stream containing a substrate to be transformed via catalysis by the redox enzyme system into a desired product; f. a membrane located between the cathode and the process stream, said 

The teachings of all of the references have been stated above.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the system for 1-butanol production comprising the claimed electrochemical bioreactor module by transforming the 1-butanol producing E.coli cell having the first engineered pathway and deletion of the ldhA, adhE, and frdBC genes taught by Atsumi et al. to express the second engineered pathway comprising pyruvate:formate lyase, hexulose-6-phosphate synthase, and 6-phospho-3-hexuloisomerase taught by WO2014152434 and the formaldehyde dehydrogenase of US20120322078; deleting the gene encoding  pyruvate dehydrogenase; transforming with one or more genes encoding the redox enzymes taught by WO2012099934, wherein the reducing equivalents are transported by any of the well-known electron transfer mediator (ETM) recited in claims 5 and 6 including Neutral Red, Methylene Blue, Methyl Viologen, quinone, NAD+ and NADP+; and using the engineered E.coli in the electrochemical bioreactor module of the copending application to produce 1-butanol following the method taught by Si et al.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


11.	Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of copending Application No. 17182039 in view of Atsumi et al. (Metabolic Engineering, Academic Press, US, Vol. 10, No. 6, 1 November 2008, pages 305-311; IDS filed on 06/25/2020), Li et al. (SCIENCE, vol. 335, no. 6076, 30 March 2012, pages 1596-1596; IDS filed on 06/25/2020), WO2014152434 (09/25/2014; IDS filed on 06/25/2020), US20120322078 (12/20/2012; PTO 892), WO2012099934 (07/26/2012; IDS filed on 06/25/2020), Si et al. (Metab Eng. 2014 Mar;22:60-8. Epub 2014 Jan 9; IDS filed on 06/25/2020).  

Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and the specification of the copending application teach A system for electrochemically generating NAD(P)H2 reducing equivalents comprising: an electrochemical cell comprising an anode contained in an anode chamber and a cathode contained in a cathode chamber; a first process stream containing NAD(P), passing through the cathode chamber and continuously in contact with the cathode from which electrons are transferred to the NAD(P) to produce a second process stream containing reduced species 1,4-NAD(P)H2, 1,2- NAD(P)H2, 1,6-NAD(P)H2, and [NAD(P)] 2, while optionally producing hydrogen; a substrate of an oxidoreductase or P450 enzyme, which, when contacted with the second process stream in the presence of the oxidoreductase or P450 enzyme, is transformed to a product while concomitantly consuming the 1,4-NAD(P)H2 in the second process stream and producing a first recovered NAD(P) and a third process stream; and at least one of a Mung Bean Phenol Oxidase enzyme and illumination at a wavelength of about 254 nm or exceeding about 320 nm, which, when contacted with the third process stream, convert at least one of the 1,2-NAD(P)H2, 1,6-NAD(P)H2, and [NAD(P)]2 therein to a second and optionally a third recovered NAD(P).

The teachings of all of the references have been stated above.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the system for 1-butanol production comprising the claimed electrochemical bioreactor module by transforming the 1-butanol producing E.coli cell having the first engineered pathway and deletion of the ldhA, adhE, and frdBC genes taught by Atsumi et al. to express the second engineered pathway comprising pyruvate:formate lyase, hexulose-6-phosphate synthase, and 6-phospho-3-hexuloisomerase taught by WO2014152434 and the formaldehyde dehydrogenase of US20120322078; deleting the gene encoding  pyruvate dehydrogenase; transforming with one or more genes encoding the redox enzymes taught by WO2012099934, wherein the reducing equivalents are transported by any of the well-known electron transfer mediator (ETM) recited in claims 5 and 6 including Neutral Red, Methylene Blue, Methyl Viologen, quinone, NAD+ and NADP+; and using the engineered E.coli in the 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

12.	No claims are allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.